In the opinion of the Court filed herein the statement is made that:
"The conclusion we draw from the evidence as a whole (and such was evidently the conclusion drawn by the jury) is that the defendant, a negro boy (who had once worked for Mr. and Mrs. Loucakis), in the middle of the nighttime, *Page 275 
while the man of the house was in bed and the wife sitting up alone and engaged in looking after her work, surreptitiously crept up to the screened window not far from where Mrs. Loucakis was sitting, and thereupon, pressing the muzzle of his menacing weapon up against, or near the meshed wire, took deliberate aim and fired with deadly accuracy the fatal shot which mortally wounded Mrs Loucakis as she sat at her desk doing her accustomed work in her husband's place of business."
The impression conveyed by the statement as made is no doubt inaccurate insofar as it conveys the suggestion that the evidence shows that Mrs. Helena Loucakis was seated at her work at the time she was shot. The conclusion, as stated, was drawn in large part from the testimony of Mr. Loucakis that he left his wife "sitting there at the desk doing some kind of work" at the time he retired, and that it "was her part of the job" to "check up the accounts" every night, count the cash and put it away in a safe place, a task she had remained up to perform on the occasion of her being killed.
In justice to the plaintiff in error the challenged paragraph of our opinion of May 6, 1935, as above quoted, should be revised to read as follows:
"The conclusion that we draw from the evidence as a whole (which was evidently the conclusion drawn by the jury) is that Monroe Hasty, a negro boy who had once worked for Mr. and Mrs. Loucakis and who bore an excellent reputation up until the charge of murder made against him in this case, in the middle of the night-time, while Mr. Loucakis, the man of the house, was in bed, and his wife, Helena Loucakis, was sitting up alone for the purpose of attending to her duties in closing up the place for the night, surreptitiously crept up to the screened window *Page 276 
of the room wherein Mrs. Loucakis had been sitting checking up the day's accounts and counting the cash preparatory to her retirement for the evening, and thereupon, pressing the muzzle of his pistol up against, or near the meshed wire screen near the faucet back of the house, and taking deliberate aim, proceeded to fire the shot that mortally wounded Mrs. Loucakis as she went to close the living room on the night of the homicide."
So whether the deceased was actually sitting down or not at the time when she was shot, there is substantial evidence to support the conclusion that Monroe Hasty, the accused negro boy whose life is at stake on this appeal, did unlawfully intrude himself upon the private premises of Mr. and Mrs. Loucakis late at night, at an hour he obviously should not have been there, and that he deliberately shot to death an unarmed housewife who was customarily engaged at that hour in counting cash likely to excite the cupidity of an intruder such as he if he viewed the same, and that the defendant's act of shooting Mrs. Loucakis, assuming that he fired his pistol close to the screen as testified by the State's witnesses (although denied by him), evinced a willful, wrongful and injurious purpose previously, though perhaps suddenly, formed, and premeditated sufficiently to amount to a premeditated design to murder the person fired at. Not only was the pistol fired with uncanny accuracy for one unfamiliar with such weapons (as Monroe Hasty pretended to be), but there is convincing circumstantial evidence attested by the condition of the wire screen as to the powder marks, that completely belies the version of the shooting as related by the defendant.
Reluctant as courts usually are to countenance judgments of condemnation to capital punishment on circumstantial *Page 277 
evidence that is at all doubtful in its import of guilt, we have found no occasion in the present case, even after a most careful restudy of the evidence and exhibits in the case, to alter the conclusion we have heretofore expressed in our judgment of affirmance.
The opinion hereinbefore filed on May 6, 1935, will stand corrected and revised in the particulars hereinbefore specified, but otherwise the same is adhered to.
Rehearing denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.